 In the Matter of BENJAMIN LEVINE, DOINGBUSINESSUNDERTHE NAMEAND STYLE OF ESTELLITE FIXTURES COMPANYandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL UNION No. 438Case No. C-2-58.-Decided April 4, 1938LightingEquipmentManufacturing Industry-Interference,Restraint, or-Coercion:expressed opposition to labororganization-Discrimination:recall-of non-union employee following temporary lay-off in preference to union mem-bers with seniorityratings-Reinstatement Ordered:of non-recalled employee-Preferential List Ordered:to be followed in further reinstatement-BackPay:awarded two employees,where only one position available:to one employee,from date of denial of reinstatement to date other=employment obtained';to'otheremployee, from latter date to date of offer of reinstatement.Mr. John J. McCann,for the Board.Mr. Sylvester E. Scott,of Hoosick Falls,N. Y., for therespondent.Mr. EugeneR. Tlaorrens,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges filed by International Brotherhood of ElectricalWorkers, Local Union No, 438, herein called the Union, the, Na-tional Labor Relations Board, herein called the Board, by ElinoreM. Herrick, Regional Director for the Second Region (New YorkCity), issued its complaint, dated July 28, 1937, against "HarryLevine, doing business under the-name and style of Estelite FixturesCompany," Hoosick Falls, New York, herein called the respondent.''The complaint and notice of hearing thereon were duly served uponthe respondent and the Union.The complaint, as amended at the hearing, alleged that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce, contrary to Section 8 (1) and (3) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act. Inreference to the unfair labor practices, the complaint, as amended,IIt appears from respondent'sanswer that the correct name of the respondent isBenjamin Levine,doing business as Estellite Fixtures Company,and the complaint wasso amended upon the Board'smotion.400 DECISIONS AND ORDERS401alleged insubstance that on May 19, 1937, the respondent dischargedRaymond Armitage, John Griffin, Charles Rugemer and ArthurCutler 2 for joining and 'assisting the Union and for engaging inconcerted activities for the purposes of collective bargaining andother mutual aid and protection, and that the respondent refusedand continues to refuse to reinstate said discharged employees.The respondent filed an answer to the complaint in which hedenied that he is engaged in interstate commerce, denied that he dis-^charged the persons named in the complaint, and alleged that suchpersons were temporarily laid off because of lack of orders and workin his factory, and that he did not discharge them on account of theiranion activities..Pursuant to the notice, a hearing was conducted before H. R.Korey, the Trial Examiner duly designated by the Board, in HoosickFalls, New York, on August 19 and 20, 1937. The Board and therespondent were represented by counsel and participated in thehearing.Full opportunity to be heard, to cross-examine witnesses,.and to produce evidence was afforded all parties.Subsequently, the Trial Examiner filed his Intermediate Report,finding that the discharge of Armitage, Griffin and Rugemer wereunfair labor practices, within the meaning of the Act, and recom-mending reinstatement of Rugemer and Griffin with back pay, andthe award of back pay to Armitage.3The TrialExaminer made no'finding as to the alleged discharge of Cutler, but did find that theearningsof Cutler in his new' employment so far exceeded the sumwhich he would have earned'as employee of the respondent during theperiod of his lay-off, that he did not sustain financial loss, and rec-'ommeuded that no further cognizance be taken of Cutler in thisproceeding.The Union did not file exceptions to the IntermediateReport.Inasmuch as we do not find that the lay-off of Cutler wasmotivated by his Union membership, we will dismiss the complaintas to Cutler.Exceptions were filed by the respondent.The re-,spondent also filed with the Board an, informal brief, in the formof a letter, to which we have given due consideration.The Board has reviewed all the rulings made by the Trial Ex-amineron motions and objections to the admissibility of evidenceand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.For the reasons hereinafter stated, we departin certain respects from the conclusions and recommendations of theTrial Examiner, and to that extent, sustain the exceptions to theIntermediate Report.Otherwise, we find them without merit.2 On motion of the Board the complaint was amended,dropping similar charges as toJ.W. McMurray, Jessie Byers,George Dorata,and Robert G. Hamilton,without objectionon the part of the respondent.At the hearing Arthur Cutler and Raymond Armitage testified that they had securednew jobs and did not desire reinstatement. 402NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:,FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is an individual engaged in the manufacture ofelectric lighting fixtures.His sole plant and place of business islocated in Hoosick Falls, New York.His gross sales for the year1936 amounted to $98,560.84.The respondent's pay roll for the sameyear totaled $25,240.92.Approximately 30 persons are employed inthe plant.The respondent purchases approximately 30 per cent of the rawmaterials used in his plant, consisting of brass, steel, spelter, cast-ings, electricwire, electricwiring devices, polishing and platingmaterials, lacquers, glasswork, etc., outside the State of New York.The raw materials are subjected in the plant to various operations,including stamping on power and draw presses, casting of spelterin permanent bronze moulds, polishing, electroplating, spraying withlacquer, and assembling of parts.Seventy-four per cent of the finished products are transported to-customers outside of the State of New York by automobile, truck,and rail.The respondent maintains sales agencies in San Francisco,California, Boston, Massachusetts, Kansas City, Missouri, and At-lanta, Georgia.The respondent's finished products are sold in almostevery State in the country.H. THE, UNIONInternational Brotherhood of Electrical Workers is a labor organi-zation, affiliated with the American Federation of Labor. LocalUnion No. 438 was originally organized in 1902 as Local 392, whichconsolidated in 1931 with other locals as Local 11. In 1932 theselocals separated from Local 11 and the membership of old Local 392became known as Local Union No. 438.III.THE ALLEGED DISCHARGESThe background of labor relations of the respondent indicates hos-tility on his part towards labor organizations and union workers.The respondent started in business in New York City in 1923. InMarch 1935, he entered into an agreement with the Lighting Equip-,ment Workers' Local No. 19427, affiliated with the American Feder-ation of Labor.This agreement by its terms expired January 15,1936.Prior to the expiration of the agreement the respondent, with-out notifying the Union, made arrangements for the leasing of theplant at Hoosick Falls, New York, to which place he moved his oper- DECISIONS AND ORDERS403ations during the first week in January 1936.At the time he movedto Hoosick Falls, the respondent brought with him to the new plantfive of his New York City employees, who were subsequently expelledfrom Local Union No. 3, the successor by consolidation to LocalUnion No. 19427, for assisting the respondent to establish a non-unionshop in disregard of the rules of the I. B. E. W., In February orMarch 1936, Haynes, who at that time was the supervisor of the -re-spondent's entire plant, stated in a conversation in the plant with oneof, the employees that "they would have no union in the shop andanybody found talking about a union would be laid off."plant on the night of May 17, 1937, when its business manager ad-dressed a meeting of the respondent's employees at the local OddFellows Hall.At this meeting 17 of the employees signed applica-tions for membership in the Union.Among these were Arthur-Cutler,Raymond Armitage, Charles Rugemer, and John Griffin,whose alleged discriminatory discharges give rise to this proceeding.On May 19 the respondent had in his employ 22 workers, not in-cluding 3 foremen and 2 office helpers.On that day, 2 days afterthe ,meeting just referred to, the respondent laid off 13 employees.Of these, 11 were Union men. The two non-union men.so affected,Ernest Gibbons, Jr. and John McMahon, were recalled to work bythe respondent on June 1, but none of the Union men were thenrecalled.Gibbons, Jr. was the youngest in seniority rank among the workersin the polishing and buffing department, where Armitage and Ruge-mer, who were not offered reinstatement, were employed.There isevidence of complaints by the foreman in regard to ,the quality ofthe work performed by Gibbons, Jr., a relatively inexperienced nickeland chrome buffer.On the other hand, Armitage, who was oftenused by the respondent as an instructor for new employees, had agood reputation and 15 years' experience in brass buffing, which re-quires more skill and is one of the most important duties in thebuffing department.As to Rugemer, who had 2 years' previous expe-rience in Germany as a polisher and buffer, the respondent hadpreviously expressed satisfaction with his work and had granted himtwo increases in pay.With the exception of a few odd jobs at whichhe earned a total of approximately $14 from the date of his lay-offto the date of the hearing, Rugemer has been unemployed.McMahon declined to return to work. Nevertheless the respondentfailed to offer reemployment to John Griffin, who had been employedin the spraying department with McMahon, doing the same type ofwork, and who, with the exception of 'McMahon, was the, only onein that department laid off.However, McMahon's place was neverfilled.Griffin was unemployed for 4 or 5 weeks after his lay-off 404NATIONAL LABOR RELATIONS BOARDand has since been temporarily employed by the town of Hoosick as,a roadworker.Of the nine workers not laid off, six were Union members andthree non-union members. Subsequent to the filing of charges withthe Regional Director in this proceeding, the respondent reinstatedthree Union men and recalled another to replace a worker who hadfallen ill.The respondent contends that he was compelled to order the lay-offs because of a lack of business and lack of work in the plant. Thereis evidence in the record which is somewhat inconsistent with thiscontention.Thus there is testimony indicating that the lay-offs were-ordered at a time when the employees had not completed the workassigned to them and when there was the usual amount of work "on.the floor" ready to be assigned.Again, after the lay-off s the respond-ent and the supervisory employees engaged in production work, which.was not a customary practice.The remaining employees were re-quired by their foremen to "speed up" production and increase out-put.Nevertheless, the respondent did not hire any new men to re-place Armitage, Rugemer, Griffin, and Cutler, indicating that the,respondent had no need for their labor.4 Their places were still un-filled at the time of the hearing in August.The respondent also maintains that he had no knowledge of theUnion or the Union meeting when he ordered the lay-offs. The rec-ord discloses, however, that the employees talked about the Union onMay 18 within earshot of Minkema, the foreman in the plating de-partment.There is conflicting evidence as to whether the respondent admitted;to Gibbons, Sr., a non-union worker,-that he contemplated the lay-offs.to retaliate against those employees who attended the Union meeting.On Monday, May 17, the day of the meeting, Cutler and Gibbons, Sr.were employed in the stamping department.On that day, Gibbons.asked Cutler if he were going to the Union meeting, to which Cutleranswered in the affirmative.Gibbons stated to Cutler that he wasnot certain, but that he thought he would attend the meeting.Gibbons,failed to attend the meeting, however, and did not join the Union.The next morning, the 18th, Gibbons again approached Cutler andascertained from him that he had attended the Union meeting. Cutlerand Griffin testified that on Wednesday, the morning of the 19th,Gibbons informed them that he had been speaking with Levine, therespondent, and that the respondent had asked him whether he hadjoined the Union, to which he had replied in the negative.Cutler*However,on May 25, the Monday following the discharges,the respondent hired fora period of 2 days four women, who were ineligible to membership in the Union, forpacking and wrapping work which had previously been done by the men.One of thewomen, Mrs.Sirard,was still in the employ of the respondent at the time of the hearing. ,DECISIONS AND ORDERS405,was laid off about 11 o'clock on the 19th. Rugemer, Armitage, Griffin,and Flynn 6 testified, in substance, that after lunch on the 19th, Gib-bons notified them that Cutler had been laid off, that 12 or 13 more,men were, as Gibbons put it, "to get it that night", and that Gibbons-commented, "That is your union now, Cutler was laid off and f2 or13 are going to be laid off tonight again." Griffin testified that Gib-bons stated that it was Levine who advised him of the contemplateddischarges.Gibbons, Sr., an ordinary employee, admitted that he stated to thesemen : "Boys, maybe the union won't be quite so good as we think, ormaybe we will all get done", but denied that he said that Levine had'told him that a number of men were to be laid off that night becausethey attended a Union meeting, denied that he told any of the em-ployees that Levine had talked to him about the Union, or that hehad talked to Levine at any time about the Union. The respondentcategorically denied that he had discussed the Union or its memberswith Gibbons, Sr.There appears ^ to be no substantial evidence to rebut the conten-tion of the respondent that the curtailment occurred by reason ofbusiness conditions.The evidence to sustain the charges consistsof hearsay testimony, which is denied, and testimony that there wasstillwork in the plant and that the remaining employees workedharder than before, indicating an increased operating efficiency inthe plant, which is not inconsistent with the respondent's position.Under all the circumstances, it is unlikely that the curtailment wouldhave continued for a period of 3 months if its only purpose was- todestroy the Union.We are not convinced that the respondent'sreduction in force on May 19 constitutes discriminatory action de-signed to discourage membership in the Union, rather than a cur-tailment occasioned by reason of business inactivity.It is clear, however, that the respondent discriminated againstRugemer and Armitage in its selection of Gibbons, Jr. when he re-instated him and failed to recall Rugemer or Armitage on June 1.Although it does not appear in the record that the respondent fol-lowed any system of seniority in making lay-offs, either Rugemeror Armitage, on the basis of their superior ability, greater expe-rience and length of service, should have been reinstated in preferenceto Gibbons, Jr.The respondent has made no showing by way ofexplanation of such favoritism.The evidence, therefore,, warrants-the conclusion that the respondent's choice of Gibbons, Jr., a non-union employee, was dictated by a desire to differentiate againstArmitage and Rugemer because of their Union membership.b Flynn, a Union member,was not laid off, and at the time of the-hearing was em-ployed in the respondent's plant. 406NATIONALLABOR RELATIONS BOARDAccordingly,we-find that the respondent has discriminated againsthis employeesin regardto hire and tenure of employment,therebydiscouraging their membership in a labor organization,and by hisexpressed opposition to labor unions,has interfered with, restrained,and coerced his employees in. the exercise of the rights guaranteed inSection 7 of the Act.IV. THE EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in ' Section III ' above,occurring in connection with the operations of the respondent, de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputesburdening and-obstructing commerceand the free flow of commerce.THE REMEDYWe have found that the respondent has engaged in unfair laborpractices by his discriminatory failure to reinstate Armitage orRugemer to the place given to Gibbons, Jr. on June 1.As betweenArmitage and Rugemer, the former enjoyed seniority rating and-therefore should have been reinstated to the available job.SinceArmitage does not desire employment with the respondent, how-,ever,we will order that Rugemer, who followed Armitage in sen-iority rank, be reinstated with back pay to the date of offer of rein-statement, dismissing, if necessary, Gibbons, Jr.Armitage shouldbe awarded back pay for the period from June 1 to June 17, whenhe obtained employment elsewhere. Since only one job was avail-able,Rugemer's back pay should begin to run from June 17.The Board has adopted the theory of the respondent that the.curtailment ofMay 19 was a temporary lay-off occasioned by adecrease in business and available work in the plant.However,in view of the respondent's unfair labor practices in his expressedopposition to labor organizations and his discriminatory failureto reinstate Rugemer or Armitage, and in order to effectuate thepolicies of the Act; we will require the- respondent to place JohnGriffin, for whom work was not available at the time of the hearing,upon a preferential list for employment as it arises.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.International Brotherhood of ElectricalWorkers, Local UnionNo. 438, is a labor organization, within the meaning of Section 2 (5)of the Act. DECISIONS AND ORDERS4072.The respondent, by discriminatingin regardto the hire andtenure ofemployment of Raymond Armitage and CharlesRugemer,and each of them, and thereby discouraging membershipin a labororganization, has engaged in and is engagingin unfair labor practices,within themeaning ofSection 8 (3) of the Act.3.The respondent, by interfering with, restraining,and coercinghis employeesin the exerciseof the rightsguaranteed in Section 7of the Act, has engagedin and is engagingin unfairlabor practices,within the meaning ofSection 8(1) of the Act.4.The aforesaid unfair labor practicesare unfairlaborpracticesaffecting commerce,within themeaning of Section 2(6) and (7) ofthe Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Benjamin Levine, doing business in the name and style of EstelliteFixtures Company, Hoosick Falls, New York, andhis agents, suc-cessors and assigns,shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofElectricalWorkers, Local Union No. 438, or in any other labor organi-zation of his employees,by discharging or threatening to discharge,or refusing to reinstate,any of his employees,or otherwise discrimi-nating in regard to hire and tenure of employment or any term orcondition of employment,or by threat of such discrimination;(b) In any other manner interfering with,restraining,or coercinghis employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed,activities for the purpose of collectivebargainingor othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuatethe policies of the Act :(a)Offer to Charles Rugemer immediate and full reinstatement tohis former position at not less than the rate of pay he was receivingat the time of his lay-off, without prejudice to seniority or other rightsand privileges previously enjoyed by him, and place John Griffin ona preferential list tobe offered employment as it arises on the basisof seniority by classification before any other persons are hired;(b)Make whole Raymond Armitage, for loss of pay he has sufferedby reasons of his lay-off by payment to him of a sum of money equalto that he would normally have earned during the period from June 1,SO61S-33-voL vi-27 408NATIONAL LABOR RELATIONS BOARDthe date of the respondent's discriminatory failure to reinstate him,to June 17, the date when he secured regular and substantially equiva-lent employment elsewhere, less any amount earned by him duringsuch period;(c)Make whole Charles Rugemer for loss of pay he has suffered byreason of his lay-off by payment to him of a sum of money equal tothat which he would normally have earned as wages during the periodfrom June 17, the date when work became available for him, to thedate of offer of reinstatement, less any amount earned by him duringsuch period;(d)Post immediately notices in conspicuous places in his plantstating that the respondent will cease and desist in the manner afore-said; and keep said notices posted for a period of at least thirty (30)consecutive days from the date of posting; and(e)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this order what steps the re-spondent has taken to comply herewith.And it is further ordered that the allegations of the complaint thatthe respondent discharged and refused to reinstate Arthur Cutlerpursuant to an unfair labor practice within the meaning of Section 8(3) of the National Labor Relations Act be, and they hereby are,dismissed.